DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-18 have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 December 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “extreme” in claims 1, 6, 16, 17, 18 is a relative term which renders the claim indefinite. The term “extreme” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-5 and 7-15 are rejected for their dependency on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claim 16), machine (claims 1-15 and 18), and manufacture (claim 17) which recite steps of:  (claim 1) generate a network, identify whether an individual in the network is affected or unaffected, generate a pedigree, and identify the disease causing variant; (claim 16) generating a network, identifying whether an individual in the network is affected or unaffected, creating a pedigree, performing segregation analysis, and analyzing the variant pairs to identify the disease causing variant; (claim 17) generating a network, identifying whether an individual in the network is affected or unaffected, creating a pedigree, performing segregation analysis, and analyzing the variant pairs to identify the disease causing variant; and (claim 18) generate a network, identify whether an individual in the network is affected or unaffected, and generate a pedigree.

Step 2A, Prong One:
(claim 1) generate a network, identify whether an individual in the network is affected or unaffected, generate a pedigree, and identify the disease causing variant; (claim 16) generating a network, identifying whether an individual in the network is affected or unaffected, creating a pedigree, performing segregation analysis, and analyzing the variant pairs to identify the disease causing variant; (claim 17) generating a network, identifying whether an individual in the network is affected or unaffected, creating a pedigree, performing segregation analysis, and analyzing the variant pairs to identify the disease causing variant; and (claim 18) generate a network, identify whether an individual in the network is affected or unaffected, and generate a pedigree, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the (claim 1) processor and memory; (claim 17) computer readable medium and processor; and (claim 18) processor and memory language, these steps in the context of this claim encompass a mental process of the user.
Specifically, all of the recited steps are capable of being performed by a human in the mind, or by a human in the mind with a computer or physical aid.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-3 and 10-15, further narrowing claims 5 and 6, further narrowing the identification of unaffected individuals; and claims 7-9, further narrowing generation of the pedigree, all reciting particular aspects of how the steps may be performed in the mind but for recitation of generic computer components).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claim 1) processor and memory; (claim 17) computer readable medium and processor; and (claim 18) processor and memory amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0046]-[0047], among others, see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claims 1 and 16-18) first degree network of individuals amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as (claim 1) processor and memory; (claim 17) computer readable medium and processor; and (claim 18) processor and memory generally links to a computer environment; and (claims 1 and 16-18) disease causing variant and pedigree generally link to the technical field of genetics, see MPEP 2106.05(h)).

claims 2-3, 5-6, and 10, reciting use of a processor, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claim 4, reciting sources of sequencing data, which is an additional limitation which adds insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; and claims 2-3, 5-6, and 10, reciting use of a processor, generally linking to a computer environment, and claims 2-15, reciting pedigree, segregation analysis, disease causing variant, etc…, generally linking to the technical field of genetics, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slagboom et al. (WO 2008/018789 A2), hereinafter Slagboom. 

Claim 16:

Slagboom discloses:
A method of identifying a disease-causing variant, comprising:
generating a first degree network of individuals based on sequencing data of a cohort;
Figure 1 and Page 20, Lines 23-31
identifying an individual in the first degree network as an affected or an unaffected, wherein the individual affected by at least one binary trait, extreme quantitative trait, or combination thereof is identified as an affected and the individual that is not affected by at least one binary trait or the extreme quantitative trait is identified as an unaffected;
Figure 1 and Page 20, Lines 23-31, where osteoarthritis (OA) is a quantitative trait, such as on Page 23, Lines 1-16.
creating at least one enriched pedigree containing the individuals including designation as affected or unaffected;
Figure 1 and Page 20, Lines 23-31
performing segregation analysis to identify variant trait pairs that co-segregate within and across the at least one enriched pedigree; and
Figure 1 and Page 20, Lines 23-31, wherein Lines 26-27 disclose identification of co-segregating haplotypes via the pedigree where affected individuals are depicted as square boxes.
analyzing the variant trait pairs to identify the disease-causing variant.
Figure 1 and Page 20, Lines 23-31, wherein Lines 26-27 disclose identification of co-segregating haplotypes via the pedigree where affected individuals are depicted as square boxes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1-4, 7-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Slagboom et al. (WO 2008/018789 A2), hereinafter Slagboom, further in view of Reid et al. (US 2017/0286594 A1), hereinafter Reid.

Claim 1:
Slagboom discloses:
A system for identifying a disease causing variant, the system comprising:
generate a first degree network of individuals based on sequencing data of a cohort;
Figure 1 and Page 20, Lines 23-31
identify whether an individual in the first degree network as an affected or an unaffected, wherein the individual with at least one binary trait, extreme quantitative trait, or combination thereof is identified as affected and the individual without the at least one binary trait or the extreme quantitative trait is identified as unaffected; and
Figure 1 and Page 20, Lines 23-31, where osteoarthritis (OA) is a quantitative trait, such as on Page 23, Lines 1-16.
generate at least one enriched pedigree containing the individuals including designation as affected or unaffected; and
Figure 1 and Page 20, Lines 23-31
identify the disease causing variant using the at least one enriched pedigree.
Figure 1 and Page 20, Lines 23-31, wherein Lines 26-27 disclose identification of co-segregating haplotypes via the pedigree where affected individuals are depicted as square boxes.

While Slagboom does disclose the identification of a disease causing variant, Slagboom does not explicitly disclose this as a system with “a data processor and a memory coupled with the data processor.” However, Reid 
a data processor and a memory coupled with the data processor, the processor being configured to:
[0237]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Slagboom with a processor and memory as disclosed by Reid. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Slagboom in order to implement the systems and methods (Reid:  [0237]).

Claim 2: Slagboom in view of Reid discloses the system of claim 1, as discussed above. Slagboom further discloses:
perform segregation analysis to identify variant trait pairs that co-segregate within and across the at least one enriched pedigree.
Figure 1 and Page 20, Lines 23-31, wherein Lines 26-27 disclose identification of co-segregating haplotypes via the pedigree where affected individuals are depicted as square boxes.

Claim 3:  Slagboom in view of Reid discloses the system of claim 1, as discussed above. Slagboom further discloses:
perform segregation analysis to analyze the variant trait pairs to determine the disease-causing variant.
Figure 1 and Page 20, Lines 23-31, wherein Lines 26-27 disclose identification of co-segregating haplotypes via the pedigree where affected individuals are depicted as square boxes. Page 25, Lines 31-33 disclose performing segregation analysis when a novel variant is found (i.e. prioritizing the performance of segregation analysis on the pedigree).

Claim 4:  Slagboom in view of Reid discloses the system of claim 1, as discussed above. Slagboom further discloses:
the sequencing data can be selected from the group consisting of exome sequencing data or whole genome sequencing data or genotype array data.
Whole Genome:  Page 23, Line 19 “genome wide scan;” Page 24, Lines 25-27; Page 26, Line 30; Page 39, Line 19, etc…; Genotype Array Data:  Page 11, Lines 9-10; Page 13, Lines 16-18; Page 14, Lines 21-24; Pages 14-15, Lines 30-6; Page 17, Lines 12-13; etc…

Claim 7:  Slagboom in view of Reid discloses the system of claim 1, as discussed above. Slagboom further discloses:
the enriched pedigree generated by the system has a single possible structure.
Figure 1 and Page 20, Lines 23-31, wherein the pedigree is of a family and therefore has a single possible structure.

Claim 8:  
the enriched pedigree generated by the system includes three or more affecteds with a common ancestor.
Figure 1

Claim 9:  Slagboom in view of Reid discloses the system of claim 1, as discussed above. Slagboom further discloses:
the enriched pedigree generated by the system includes one or more affecteds having parents determined to be unaffected.
Figure 1

Claim 10:  Slagboom in view of Reid discloses the system of claim 1, as discussed above. Slagboom further discloses:
prioritize the at least one pedigree to perform the segregation analysis.
Figure 1 and Page 20, Lines 23-31, wherein Lines 26-27 disclose identification of co-segregating haplotypes via the pedigree where affected individuals are depicted as square boxes. Page 25, Lines 31-33 disclose performing segregation analysis when a novel variant is found (i.e. prioritizing the performance of segregation analysis on the pedigree).

Claim 11:  Slagboom in view of Reid discloses the system of claim 10, as discussed above. Slagboom further discloses:
the prioritizing the at least one pedigree comprises selecting the at least one pedigree including at least one related unaffected.
Page 25, Lines 31-33 disclose performing segregation analysis of the variant with osteoarthritis (OA) within all family members when a novel variant is found (i.e. prioritizing the performance of segregation analysis on the pedigree), where within all family members includes those unaffected, such as shown in Figure 1.

Claim 12:  Slagboom in view of Reid discloses the system of claim 10, as discussed above. Slagboom further discloses:
the prioritizing the at least one pedigree comprises selecting the at least one pedigree including at least two affected siblings.
Page 25, Lines 31-33 disclose performing segregation analysis of the variant with osteoarthritis (OA) within all family members when a novel variant is found (i.e. prioritizing the performance of segregation analysis on the pedigree), where within all family members includes those affected, including multiple affected siblings, such as shown in Figure 1.

Claim 13:  Slagboom in view of Reid discloses the system of claim 10, as discussed above. Slagboom further discloses:
the segregation analysis forms a dominant genetic model of segregation.
Page 54, Table 14, showing dominant and recessive models of segregation.

Claim 14:  
the segregation analysis forms a recessive genetic model of segregation.
Page 54, Table 14, showing dominant and recessive models of segregation.

Claim 15:  Slagboom in view of Reid discloses the system of claim 3, as discussed above. Slagboom further discloses:
analyzing the variant trait pairs to determine the disease-causing variant is carried out using family-based association analysis.
Figure 1 and Page 20, Lines 23-31, demonstrating family-based association analysis, specifically also Page 42, Lines 17-19. Also, Page 5, Line 8; Page 8, Line 1; Page 12, Line 3; and Page 48, Table 11; and Page 59, Supplementary Table 5.

Claim 17:
Slagboom discloses:

generating a first degree network of individuals based on exome sequencing data of a cohort;
Figure 1 and Page 20, Lines 23-31
identifying an individual in the first degree network as an affected or an unaffected, wherein the individual with at least one binary trait, extreme quantitative trait, or combination thereof is identified as an affected and the individual without the at least one binary trait or the extreme quantitative trait is identified as an unaffected;
Figure 1 and Page 20, Lines 23-31, where osteoarthritis (OA) is a quantitative trait, such as on Page 23, Lines 1-16.
creating at least one enriched pedigree containing the individuals including designation as affected or unaffected;
Figure 1 and Page 20, Lines 23-31
performing segregation analysis to identify variant trait pairs that co-segregate within and across the at least one enriched pedigree; and
Figure 1 and Page 20, Lines 23-31, wherein Lines 26-27 disclose identification of co-segregating haplotypes via the pedigree where affected individuals are depicted as square boxes.
analyzing the variant trait pairs to determine the disease-causing variant.
Figure 1 and Page 20, Lines 23-31, wherein Lines 26-27 disclose identification of co-segregating haplotypes via the pedigree where affected individuals are depicted as square boxes.

While Slagboom does disclose the identification of a disease causing variant, Slagboom does not explicitly disclose this as a system with “a non-transitory computer readable medium storing instructions for causing a processor to perform a method for identifying a disease-causing variant.” However, Reid does disclose this limitation, specifically:
A non-transitory computer readable medium storing instructions for causing a processor to perform a method for identifying a disease-causing variant, comprising:
[0237] and [0239]

Slagboom with a computer readable medium and processor as disclosed by Reid. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Slagboom in order to implement the systems and methods (Reid:  [0237]).

Claim 18:
Slagboom discloses:
A system for generating an enriched pedigree, the system comprising:
generate a first degree network of individuals based on sequencing data of a cohort;
Figure 1 and Page 20, Lines 23-31
identify whether an individual in the first degree network as an affected or an unaffected, wherein the individual with at least one binary trait, extreme quantitative trait, or combination thereof is identified as affected and the individual without the at least one binary trait or the extreme quantitative trait is identified as unaffected; and
Figure 1 and Page 20, Lines 23-31, where osteoarthritis (OA) is a quantitative trait, such as on Page 23, Lines 1-16.
generate at least one enriched pedigree containing the individuals including designation as affected or unaffected.
Figure 1 and Page 20, Lines 23-31

Slagboom does disclose the identification of a disease causing variant, Slagboom does not explicitly disclose this as a system with “a data processor and a memory coupled with the data processor.” However, Reid does disclose this limitation, specifically:
a data processor and a memory coupled with the data processor, the processor being configured to:
[0237]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Slagboom with a processor and memory as disclosed by Reid. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Slagboom in order to implement the systems and methods (Reid:  [0237]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Slagboom et al. (WO 2008/018789 A2), hereinafter Slagboom, further in view of Reid et al. (US 2017/0286594 A1), hereinafter Reid, further in view of Wood et al. (Whole-genome sequencing to understand the genetic architecture of common gene expression and biomarker phenotypes), hereinafter Wood.

Claim 5:  Slagboom in view of Reid discloses the system of claim 1, as discussed above.

Slagboom discloses identifying individuals affected and unaffected by a trait, Slagboom does not explicitly disclose “identify the identified affected as unaffected if a prevalence of the at least one binary trait in the cohort is over 5%.” However, Wood does disclose this limitation, specifically:
identify the identified affected as unaffected if a prevalence of the at least one binary trait in the cohort is over 5%.
Page 1505 discloses “common” variants with a frequency of greater than or equal to 5%.

Slagboom discloses identifying individuals affected and unaffected by a trait by identifying and using genetic loci. Wood discloses determining genetic variants, specifically common and low frequency variants, including variants with over 5% prevalence. It can be seen that each element claimed is taught in either Slagboom or Wood. The prevalence of the variant as in Wood does not change nor affect the normal functions of identifying individuals affected and unaffected by a trait as in Slagboom. Identifying individuals affected and unaffected by a trait by identifying and using genetic loci would be performed the same way even with the addition varying prevalence of variants, such as common variants or low frequency variants. Since the functionalities of the elements in Slagboom and Wood do not interfere with each other, the results of the combination would be predictable. 

It would have bene obvious to one of ordinary skill in the art to include in the system of Slagboom the varying frequency of variants, such as common and low frequency, as taught by Wood since the claimed invention is merely a combination of old elements. In combination, each 

Claim 6:  Slagboom in view of Reid discloses the system of claim 1, as discussed above.

While Slagboom discloses identifying individuals affected and unaffected by a trait, Slagboom does not explicitly disclose “identify the identified affected as unaffected if the at least one extreme quantitative trait of the individual is less than two standard deviations from a mean quantitative trait of the cohort.” However, Wood does disclose this limitation, specifically:
identify the identified affected as unaffected if the at least one extreme quantitative trait of the individual is less than two standard deviations from a mean quantitative trait of the cohort.
Page 1506 discloses low-frequency variants with over and under two standard deviations.

Slagboom discloses identifying individuals affected and unaffected by a trait by identifying and using genetic loci. Wood discloses determining genetic variants, specifically common and low frequency variants, including variants with over and under two standard deviations. It can be seen that each element claimed is taught in either Slagboom or Wood. The standard deviation of the variant as in Wood does not change nor affect the normal functions of identifying individuals affected and unaffected by a trait as in Slagboom. Identifying individuals affected and unaffected by a trait by identifying and using genetic loci would be performed the same way even with the addition varying standard deviations of variants. Since the Slagboom and Wood do not interfere with each other, the results of the combination would be predictable. 

It would have bene obvious to one of ordinary skill in the art to include in the system of Slagboom the varying standard deviations of variants, as taught by Wood, since the claimed invention is merely a combination of old elements. In combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/C.L.S./Examiner, Art Unit 3626      

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626